Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 09/20/22 has been received and entered. Application No. 17/314,483 of which claims 5, 12, and 19 have been canceled.  Claims 1-4, 6-11,13-18, and 20 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 09/20/22, with respect to 101 rejections of claims 15-20 have been fully considered and are persuasive.  The rejections are withdrawn.
This action is made final in view of the new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-4, 6-11,13-18, and 20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1-4, 6-11,13-18, and 20 are objected to because of the following informalities:
Claims 1-4, 6-11,13-18, and 20 are objected because claims 1, 6, 8, 13, 15 and 20 recite “…processing steps based on the temporary database…applications based on a production database…”.  Examiner points that the steps and applications are performing “at” these databases rather than “based on”.  For the purposes of examination and to clarify the claim interpretation on implementing the steps/applications, the Examiner recommends changing “based on” to --at--.
The dependent claims are objected being dependent on the objected claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-11,13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rustagi (U.S. PGPub 2008/0195430) in view of Bayliss (U.S. Patent 7,912,842) and further in view of Johnson et al. (U.S. Patent 10,346,374; hereinafter “Johnson”).

As per claims 1, 8 and 15, Rustagi discloses an apparatus comprising:
at least one processor configured to: obtain an erroneous data element received from a source system; (See Figs. 3-5, paras. 28-30, wherein determining quality of data and erroneous data are disclosed; as taught by Rustagi)
for each probable data value of the plurality of probable data values, verify whether the probable data value can be processed successfully by the ETL logic and by one or more target applications configured to process the data element; (See Fig. 4, wherein data quality measurement rules are disclosed, also See paras. 28-30, 34-38, wherein error tolerance levels for data are disclosed, also See para. 44, wherein alerting tool features are disclosed; as taught by Rustagi.)
loading the probable data value in the temporary database; (See paras. 20, 27, wherein loading data into databases are disclosed; as taught by Rustagi.)
performing one or more processing steps based on the temporary database having the probable data value, wherein the one or more processing steps are same as corresponding one or more processing steps performed by the one or more target applications based on a production database; (See Fig. 4, wherein data quality measurement rules are disclosed, also See paras. 28-30, 34-39, wherein error tolerance levels for data, data quality measurement features and data quality metrics are disclosed, also See para. 44, wherein alerting tool features are disclosed; as taught by Rustagi.)
determine the probable data value as a suggested data value of the data element, based on the verification of the probable data values; (See paras. 37-39, wherein data quality measurement features and data quality metrics are disclosed; as taught by Rustagi.)
and output the suggested data value for processing by the ETL logic; (See paras. 37-39, wherein data quality measurement features and data quality metrics are disclosed, also See Fig. 3, paras. 40-48, wherein reporting tool, alerting tool features and ETL processes are disclosed; as taught by Rustagi.)
and a memory coupled to the at least one processor configured to store the ETL logic. (See Figs. 1, 3-5, para. 20, wherein network environment and storing data in data warehouse and databases are disclosed; as taught by Rustagi)
However, Rustagi fails to disclose generate a plurality of probable data values for the data element.
On the other hand, Bayliss teaches generate a plurality of probable data values for the data element; (See Fig. 25, col. 21, ll 41-55 and col. 46, ll 58-67, wherein probable values are disclosed; as taught by Bayliss.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bayliss teachings in the Rustagi system. Skilled artisan would have been motivated to incorporate a method for processing and link data records taught by Bayliss in the Rustagi system for data quality measurement for ETL processes.  In addition, both of the references (Rustagi and Bayliss) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data quality improvement.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of  Rustagi and Bayliss fails to disclose before processing the erroneous data element by an Extract, Transform and Load (ETL) logic, wherein verifying whether the probable data value can be processed successfully by the one or more target applications; generating a temporary database; and checking whether the one or more processing steps were processed successfully; if the one or more processing steps were processed successfully, determine data based on the verification of data.
On the other hand, Johnson teaches before processing the erroneous data element by an Extract, Transform and Load (ETL) logic, wherein verifying whether the probable data value can be processed successfully by the one or more target applications; (See col. 3, ll 21-65, col. 7, ll 29-56, wherein determining successful runs and staging table (i.e. temporary storage) are disclosed; as taught by Johnson.)
generating a temporary database; (See Fig. 1, col. 7, ll 1-12, 45-56 and col. 8, 1-30, wherein staging table (i.e. temporary storage) are disclosed; as taught by Johnson.)
and checking whether the one or more processing steps were processed successfully; (See col. 3, ll 21-65, col. 7, ll 29-56, wherein determining successful runs are disclosed; as taught by Johnson.)
if the one or more processing steps were processed successfully, determine data based on the verification of data. (See col. 3, ll 21-65, col. 7, ll 29-56, wherein determining successful runs are disclosed; as taught by Johnson.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Johnson teachings in the combination of Rustagi and Bayliss system. Skilled artisan would have been motivated to incorporate optimized data migration application for database compliant data extraction, loading and transformation taught by Johnson in the combination of Rustagi and Bayliss system for data quality measurement for ETL processes.  In addition, both of the references (Rustagi, Bayliss, and Johnson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data quality improvement.  This close relation between both of the references highly suggests an expectation of success.

As per claims 2, 9 and 16, the combination of Rustagi, Bayliss, and Johnson further discloses wherein the at least one processor is configured to verify whether the probable data value can be processed successfully by checking whether the probable data value satisfies one or more pre-defined data quality definitions. (See Figs. 3-4, wherein data quality measurement rules are disclosed, also See paras. 28-30, 34-39, wherein error tolerance levels for data, data quality measurement features and data quality metrics are disclosed, also See para. 44, wherein alerting tool features are disclosed; as taught by Rustagi.)

As per claims 3, 10 and 17, the combination of Rustagi, Bayliss, and Johnson further discloses wherein the pre-defined data quality definitions comprise data semantics definitions, definitions relating to functional dependencies relating to the data element, definitions against data redundancies and definitions against data anomalies. (See Figs. 3-4, paras. 28-30, 34-38, wherein error tolerance levels for data are disclosed, also See para. 44, wherein alerting tool features are disclosed; as taught by Rustagi.)

As per claims 4, 11 and 18, the combination of Rustagi, Bayliss, and Johnson further discloses wherein the at least one processor selects as the suggested data value one of the plurality of probable data values that satisfies the one or more pre-defined data quality definitions. (See paras. 37-39, wherein data quality measurement features and data quality metrics are disclosed, also See Fig. 3, paras. 40-48, wherein reporting tool, alerting tool features and ETL processes are disclosed; as taught by Rustagi.)

As per claims 6, 13 and 20, the combination of Rustagi, Bayliss, and Johnson further discloses wherein the at least one processor selects as the suggested data value one of the plurality of probable data values that results in successful processing of the one or more processing steps based on the temporary database. (See Figs. 3-4, wherein data quality measurement rules are disclosed, also See paras. 28-30, 34-39, wherein error tolerance levels for data, data quality measurement features and data quality metrics are disclosed, also See para. 44, wherein alerting tool features are disclosed; as taught by Rustagi.)

As per claims 7 and 14, the combination of Rustagi, Bayliss, and Johnson further discloses wherein the temporary database is a replica of at least a portion of the production database in which the ETL logic is to load the data element. (See paras. 20, 27, wherein loading data into databases are disclosed; as taught by Rustagi.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/KRIS E MACKES/           Primary Examiner, Art Unit 2153